Title: From George Washington to Board of War, 20 April 1781
From: Washington, George
To: Board of War


                        
                            
                            
                            Gentlemen
                            Head Quarters New Windsor 20th April 1781
                        
                        Inclosed is an estimate of Military Stores which will be necessary at Fort Pitt—it is formed partly upon the
                            requisition of the Commanding Officer of Artillery there—but chiefly upon a presumption that a considerable quantity of
                            the larger species of Stores will be expended by Colo. Clarke in an expedition against Detroit—At the request of the State
                            of Virginia, I gave an order upon the Commandant of Fort Pitt for the Artillery &ca necessary for the
                            undertaking—I would wish the Articles might be forwarded as expedisusly as possible.
                        The Marquis de la Fayette has informed me that he had sent Colo. Barber to Philada to make application to the
                            Board for light Cloathing for his detachment—previous to knowing that I had sent from hence 1200 shirts—1200 linen
                            Overalls—1200 pairs of shoes—1200 socks and 100 Hunting shirts purposely for them and about 900 Hunting shirts and 3000
                            pair of socks for the southern Army in general—The Deputy Cloathier has likewise ordered about 4000 pr of shoes which were
                            in Jersey to be sent to Philada for the southern Army—But notwithstanding these supplies I would wish the Board to forward
                            all the light Cloathing and shoes that they can possibly procure—and with greatest expedition, as by
                            the last accounts from General Greene he was exceedingly distressed for those Articles.
                        Inclosed you have the returns of the Officers of Rawlins’s Corps and Heths independent
                                Company which were reformed by the late arrangement.
                        Colo. procter of the 4th Regt of Artillery having resigned the command of that Regiment by the present mode
                            of promotion will devolve upon the eldest Leiut. Colo. in the line of Artillery—I think Lieutt Colo. Carrington but this
                            you may know by referring to the Register Colo. Procters Resignation bears date the 18th Inst. I have the honor to be
                            &c.
                    